Citation Nr: 0918560	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  08-04 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1. Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD), from 
October 14, 2005 to February 2, 2009.

2. Entitlement to an initial disability rating in excess of 
50 percent for PTSD, since February 2, 2009.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active military service from January 
1952 to December 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Philadelphia, Pennsylvania.

The Veteran filed a notice of disagreement in June 2007.  The 
RO issued a rating decision on December 2007, increasing the 
Veteran's disability evaluation from 10 percent to 30 
percent, effective November 21, 2006.  

In January 2008, the Veteran appealed the December 2007 
decision.  The RO reviewed the appeal and issued a rating 
decision in February 2008, assigning the Veteran a 30 percent 
disability evaluation, with an earlier effective date of 
October 14, 2005.  The Veteran appealed this decision in 
April 2008.

After a hearing before the RO in December 2008, the RO issued 
a rating decision in February 2009, in which it increased the 
Veteran's disability rating to 50 percent, effective February 
2, 2009.  

A formal hearing was held at the RO in December 2008.  A 
transcript of that hearing is of record.


REMAND

The record reflects that the Veteran is in receipt of Social 
Security Administration (SSA) benefits; however, these 
records have not been associated with the claims file.  The 
Board finds that a remand is necessary to obtain such records 
and associate them with the Veteran's claims file. VA has a 
duty to obtain SSA records when they may be relevant. See 
Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 
11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992). Accordingly, the RO should contact 
the SSA and obtain and associate with the claims file copies 
of the Veteran's records regarding SSA benefits, including 
the complete medical records upon which any decision was 
based. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(2) (2008).

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the SSA and 
obtain and associate with the claims 
file copies of the Veteran's records 
regarding SSA benefits, including any 
SSA administrative decisions (favorable 
or unfavorable) and the medical records 
upon which the decisions were based. The 
non- existence or unavailability of such 
records must be verified by SSA. 38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2).

2. If warranted, the Veteran should be 
afforded an examination by an 
appropriate health care provider to 
determine the current severity of his 
PTSD. The following considerations will 
govern the examination:

a. The claims file, and a copy of this 
remand, will be reviewed by the 
examiner, who must acknowledge receipt 
and review of these materials in any 
report generated as a result of this 
remand. 

b.  After conducting any clinical 
studies, the examiner should report a 
multi-axial diagnosis identifying all 
current psychiatric disorders, and offer 
an opinion of the extent to which the 
Veteran's service-connected PTSD results 
in social and occupational impairment.  
All signs and symptoms of the service-
connected PTSD should be reported in 
detail.  The multi-axial assessment 
should also include a thorough 
discussion of Axis IV (psychosocial and 
environmental problems) and Axis V 
Global Assessment of Functioning score, 
with an explanation of the numeric code 
assigned.

c. The examiner must comment as to which 
symptoms the Veteran has experienced 
since October 14, 2005 and which, if 
any, of those symptoms continue through 
the present.

d. The examiner must comment as to what 
clinical findings exist or have been 
ascertained to support the Veteran's 
subjective reports of symptoms.

A complete rationale for all opinions 
must be provided. The report prepared 
must be typed.

3. The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for the above examination and to 
cooperate in the development of the 
claim. The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655 (2008). In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address. It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4. Following completion of all indicated 
development to the extent possible, the 
AMC/RO must readjudicate the claim for 
an initial evaluation in excess of 30 
percent for service-connected PTSD from 
October 14, 2005, and for an evaluation 
of the service-connected PTSD in excess 
of 50 percent from February 2, 2009, 
based on all relevant evidence on file, 
to include consideration of 38 C.F.R. § 
3.321(b)(1) (2008). The AMC/RO must 
fully explain its findings as to the 
appropriate diagnostic codes under the 
Schedule. If the issue continues to be 
denied, the AMC/RO must provide the 
Veteran and his representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto. The 
case should then be returned to the 
Board for further appellate review, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________ 
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).


 Department of Veterans Affairs


